By Judge Paul M. Peatross, Jr.
This matter comes before the Court on the Special Plea of Sovereign Immunity by Defendant Victoria Mawyer. Evidence was taken and argument made on July 25,2013, and the Court took the Special Plea under advisement to consult the legal authorities cited.
In the Request for Admissions received as Defendant’s No. 4, Plaintiff Deborah Shaw admitted that Dogwood Village was a non-profit nursing facility owned by Orange County, was overseen by the Health Center Commission of Orange County, and that the Health Commission was appointed by the Orange County Board of Supervisors. The Admissions also admitted that the function of Dogwood Village was to provide nursing services and that Victoria Mawyer, Defendant, was engaged in providing nursing services at all times relevant to this lawsuit. In Defendant’s Exhibit 1, it is shown that the Virginia Hospital or Health Center Commissions Act enabled Orange County to create the Orange County Health Center Commission.
This Court finds this case is similar in facts to the cases of Lee v. Quorum Health Services, 44 Va. Cir. 179 (1997), and Stevens v. Hospital Auth. of the City of Petersburg, 45 Va. Cir. 162 (1998). It also agrees with the application of the law as set forth in those cases. Thus, this Court finds that Victoria Mawyer has satisfied the four part test in Messina v. Burden, 228 Va. 301, 313, 321 S.E.2d 657 (1980), and James v. Jane, 221 Va. 43, 53, 282 S.E.2d 864 (1980), and grants the Special Plea of Sovereign Immunity of Victoria Mawyer.